Title: To Thomas Jefferson from Albert Gallatin, 4 February 1802
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            Feby. 4th 1802
          
          I enclose E. Burroughs’s proposals for two of the Chesapeak light houses. From every information, it is not probable that any other person will offer, and it is very desirable that we should, by availing ourselves of his proposals, secure the work being done next summer.
          The only objection in the way is want of cession on the part of Virginia, but there is no doubt of its having been, or being hereafter obtained; and as Mr Burroughs leaves town on next Saturday, I would propose to agree to the terms proposed with only one additional condition that the execution of the contract shall depend upon the cession being obtained.
          Your official approbation is by law necessary.
          Respectfully Your obt. Servt.
          
            Albert Gallatin
          
        